DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29, 35-37, 42, and 43 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596).
Regarding claim 26, Cheng discloses a shuttlecock having a striking part and aerodynamic part. Cheng discloses a base 12 to serve as the striking element for the striking part, a stems part formed by a plurality of stems 18 to provide support for the aerodynamic part, wherein the plurality of stems are connected to the base and have 4 stems (See Figures 1 and 10). Cheng also discloses a sheeting part 16 formed by sheeting forming an aerodynamic part attached to the plurality of stems. Each of the plurality of stems form a self-supporting edge part. Cheng discloses a plurality of openings (P) on each plane of the sheeting part. Cheng shows the openings being asymmetrically placed on a respective plane of the sheeting part (See Figure 10). Cheng is considered to have sufficient rigidity to maintain its shape when being used due to the shuttlecock made of a plastic material.  Though it would be inherent for the openings to induce spin (in re Wiseman, 201 USPQ 658), Cheng does not explicitly disclose the openings in the sheeting part creating spin. Mao-Huang discloses a shuttlecock having a plurality of openings on the sheeting part wherein the openings assist in inducing spin (See Column 3, lines 41 through 59). One having ordinary skill in the art would have also found the openings to be obvious, as taught by Mao-Huang, in order to induce spin. Cheng does not disclose the stern part and sheeting part forming a pyramidal frustum. Nojima discloses a shuttlecock having a base and aerodynamic part wherein the stem part and the sheeting part are shaped in a pyramidal frustum (See Figure 3). One having ordinary skill in the art would have found if obvious to have a pyramid shaped aerodynamic part, as taught by Nojima, in order to prevent the base from rolling.
Regarding claim 27, Cheng does not disclose if the stems are bigger at the base edge than the other end. Nojima shows the stems having a bigger thickness near the base than near the other end (See Figure 3). One having ordinary skill in the art would have found it obvious to have the thickness of the stems bigger at the base than at the other end, as taught by Nojima, in order to prevent rolling and turning of the base.
Regarding claim 28, Nojima discloses the pyramidal frustum is polygonal with clear distinguishable planes between the edges. The planes capable of having a graphical presentation.
Regarding claim 29, Nojima discloses the pyramidal frustum being a polygon less than 10 sides (pentagonal).
Regarding claim 35, Cheng discloses a spin inducing means wherein the spin inducing means is aerodynamic.
Regarding claim 36, see the above reading claim 26. The combination implies that the spin inducing means located between a centerline and an edge of a plane and including a plurality of cut-outs al the wide end edge.
Regarding claim 37, see the above regarding claim 26. In addition, Figure 10 of Cheng shows the plurality of stems being self-supported.
Regarding claim 42, see the above regarding claim 26. Mao-Huang discloses a spin-inducing means having an asymmetrical opening on each plane.
Regarding claim 43, see the above regarding claim 26. Mao-Huang discloses a spin-inducing means having an asymmetrical opening on each plane.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596) further in view of Daole (USPN 9132328).
Regarding claim 30, Cheng in view of Mao-Huang and Nojima discloses the pyramidal sheeting being polygonal but does not disclose if the polygon can be imperfect. Daole discloses a shuttlecock with sheeting having an imperfect character (See Figure 2). Daole also discloses the sheeting being a general polygonal shape (See Figure 6). One having ordinary skill the art would have found if obvious to have the sheeting of any polygonal shape, as taught by Daole, in order to assist in the shuttlecock’s flight through the air.
Claims 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596) further in view of Caya (USPN 7951078).
Regarding claim 32, Cheng discloses the sheeting part made of plastic and having one layer of sheeting material that extends to the distal end of the stems, but Cheng in view of Mao-Huang and Nojima does not disclose a print on a plane of the aerodynamic part. Caya discloses a set of shuttlecocks wherein indicia is placed thereon the skirt (See Column 4, lines 57 through 63). Applicant does not disclose why a print on the plane of the sheeting material is critical in order to attain the invention. Caya notes that the indicia distinguishes the shuttlecocks from one another. Further, the print claimed by the applicant would merely be printed matter as its not disclosed to serve any function to the invention. In light of the above, one having ordinary skill in the art would have found the placement of the print to be an obvious choice of design. Also, one having ordinary skill in the art would have found it obvious to have a print on the shuttlecock, as taught by Caya, in order to identify the shuttlecock.
Regarding claim 38, see the above regarding claim 32.
Claims 34, 40, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596) further in view of Booty (USPN 2359726).
Regarding claim 34, Cheng in view of Mao-Huang and Nojima does not disclose the base having a recess and insert. Booty et al. discloses a shuttlecock having a base wherein the base has a conical recess and conical insert received by the recess for receiving ends of a plurality of stems (See Figures 2 and 4). One having ordinary skill in the art would have found if obvious to have a base with a conical recess and insert, as taught by Booty, in order to permanently secure a selected position.
Regarding claim 40, Booty discloses the base having a plurality of holes wherein the stems are inserting into the plurality of holes.
Regarding claim 44, see the above regarding claim 34.
Allowable Subject Matter
Claims 31, 33, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Applicant argues that Cheng in view of Mao-Huang and Nojima does not teach a self-supporting edge part of a pyramidal frustum and a spin-inducing means having frustum opening and/or cutouts.  Applicant also argues Daole does not disclose a pyramidal frustum sheeting and that Caya is nonanalogous for not disclosing a shuttlecock. The examiner disagrees.
Based on Figure 1 of Cheng, a shuttlecock is shown to have stems that support themselves in which the sheeting part is attached to. The drawing constitutes prior art and shows a base, stem, aerodynamic part, and spin-inducing means despite if the disclosure intended or unintendedly described the feature. 
In reference to the pyramidal frustum shaped self-supporting edge, Nojima shows a pyramidal frustum sheet attached to stems.  If the sheet is pyramidal frustum, it would imply that the self-supporting edges with the sheet attached would be pyramidal frustum shaped.  
In reference to the spin-inducing means being frustum openings and/or cutout, Mao-Huang shows cutouts.  The claim does not state that the cutouts have to be frustum shaped; only that the openings have to be frustum shaped.
In reference to Caya, Caya notes that the golf tee is made of a recycled shuttlecock, which makes it analogous art (See MPEP 2141.01(a)).  Further, Caya discloses indicia on the shuttlecock for indicating height. 
In reference to Daole, sheeting is synonymous with skirting on a shuttlecock.  Daole shows in Figure 2 that the sheeting loosely forms a pyramidal frustum and imperfect character.  It should be noted that motivation only need to suggest if it would have been obvious to one of ordinary skill in the art to look to the shape for motivation; therefore, argument is not persuasive.  
In light of the applicant’s arguments, the above rejection has been furnished.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711